NOTICE: NOT FOR PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
           LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             TIFFANY F., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY1, G.F., Appellees.

                              No. 1 CA-JV 14-0137
                               FILED 09-25-2014


            Appeal from the Superior Court in Maricopa County
                              No. JD21136
                  The Honorable Joan M. Sinclair, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Tucson
By Cathleen E. Fuller
Counsel for Appellee Department of Child Safety

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant




1     Pursuant to S.B. 1001, Section 157, 51st Leg., 2nd Spec. Sess. (Ariz.
2014) (enacted), the Department of Child Safety is substituted for the
Arizona Department of Economic Security in this matter. See ARCAP 27.
                         TIFFANY F. v. DCS, G.F.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Samuel A. Thumma
joined.


G O U L D, Judge:

¶1             Tiffany F. (“Mother”) appeals the termination of her parental
rights to her son, G.F. (“Child”). She claims the Department of Child Safety
(“DCS”) did not prove the statutory ground for severance and that
severance was not in Child’s best interests. For the following reasons, we
affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Child was born on May 19, 2010. In August 2011, the Child
Abuse hotline received a report that Child was being neglected by Mother.
The report stated that Child was not being adequately fed by Mother, that
Mother had let her health insurance for Child lapse, and that Mother
consistently passed care of Child onto her relatives. Another report in
November 2011 stated that Mother had left Child with her relatives for an
extended period of time without providing them insurance information or
financial support for Child.

¶3            In December 2011, DCS filed a dependency petition alleging
Mother neglected Child by leaving him in the care of relatives for extended
periods of time; Mother did not provide for Child’s basic needs, including
health needs, or provide appropriate supervision. The juvenile court
declared Child a temporary ward of the court, and DCS placed him with
the same relatives who had been caring for him. Mother denied the
allegations in the dependency petition, but submitted the dependency to
the court on the petition. The juvenile court found Child dependent, set the
case plan to be family reunification, and ordered that Child remain placed
with Mother’s relatives.

¶4            DCS then provided Mother various services, including a
home assessment, a parent aide, counseling, a psychological evaluation, a
psychiatric evaluation, family reunification teams, supervised visitation,
and a case aide. Mother participated in the services provided by DCS and



                                     2
                          TIFFANY F. v. DCS, G.F.
                            Decision of the Court

progressed to the point where DCS attempted reunification with Child
twice; however, both reunification attempts failed. In the first attempt,
Mother was reunified with Child while living with a relative who was
approved by DCS to be a safety monitor. However, because, among other
things, Mother neglected caring for Child, she was asked to leave the
residence. As a result, Child was again placed with Mother’s relatives in an
out-of-home placement. A little over a year later, Mother was living in
approved housing and was reunited with Child. However, shortly after
Child was placed with Mother, Mother and Child moved out of that home
without informing DCS of the move or of where they would move to.
Upon discovering Mother’s new residence, DCS found Child and the home
to be in disarray; Child was again removed from Mother’s care.

¶5            In October 2013, DCS moved to terminate Mother’s parental
rights to Child. As relevant to this appeal, the petition alleged that Child
was in an out-of-home placement for more than fifteen months and Mother
had been unable to remedy the circumstances.

¶6            Following the contested severance hearing, the juvenile court
found that DCS proved this ground for severance. The juvenile court found
that Child was initially removed from Mother’s care due to Mother’s
unstable housing, lack of employment, and poor decision-making relative
to Child. The court found that Mother did not keep a stable job for a full
six month period and that she had not demonstrated any housing stability
during the dependency. Because Mother continued to have housing and
employment instability and to exhibit poor decision-making concerning
Child despite the services provided by DCS, the juvenile court found it
substantially likely Mother would be unable to effectively parent Child in
the near future. The juvenile court also found that severance was in Child’s
best interests because the current placement was providing for his needs
and it would give Child the opportunity to have a stable, permanent home.
Accordingly, the juvenile court granted the severance of Mother’s parental
rights and Mother timely appealed.

                                DISCUSSION

I.     Standard of review

¶7            “[W]e view the evidence and reasonable inferences to be
drawn from it in the light most favorable to sustaining the court’s decision.”
Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18, 219 P.3d 296, 303
(App. 2009). The juvenile court “is in the best position to weigh the
evidence, observe the parties, judge the credibility of witnesses, and resolve



                                       3
                          TIFFANY F. v. DCS, G.F.
                            Decision of the Court

disputed facts.” Jordan C., 223 Ariz. at 93, ¶ 18, 219 P.3d at 303 (quoting Ariz.
Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 4, 100 P.3d 943, 945 (App.
2004). Thus, we “accept the juvenile court’s findings of fact unless no
reasonable evidence supports them.” Christina G. v. Ariz. Dep’t of Econ. Sec.,
227 Ariz. 231, 234, ¶ 12, 256 P.3d 628, 631 (App. 2011).

II.    Statutory Grounds for Severance

¶8            DCS moved to terminate Mother’s parental rights under
Arizona Revised Statutes (“A.R.S.”) section 8-533(B)(8)(c). DCS alleged that
Child was in an out-of-home placement for a cumulative total period of
fifteen months or longer, that despite diligent efforts to provide appropriate
reunification services Mother was unable to remedy the circumstances that
caused Child to be removed from Mother’s care, and that there is a
substantial likelihood that Mother would not be capable of exercising
proper and effective parental care and control in the near future.

¶9            To justify severance of Mother’s parental rights, the juvenile
court is required to find that DCS proved the alleged statutory ground by
clear and convincing evidence. Christina G. 227 Ariz. at 234, ¶ 12, 256 P.3d
at 631. As relevant here, in deciding whether DCS sustained its burden, the
juvenile court is also required to “consider the availability of reunification
services to the parent and the participation of the parent in these services.”
Jordan C., 223 Ariz. at 93, ¶ 17, 219 P.3d at 303. For this severance ground,
DCS must provide a parent with “the time and opportunity to participate
in programs designed to improve the parent’s ability to care for the child”
that have “a reasonable prospect of success.” Id. at 94, ¶ 20, 219 P.3d at 304.

¶10          Child was removed from Mother’s care because Mother did
not have stable housing, Mother was unemployed, and Child was not
receiving proper medical care. DCS had received reports that Mother
neglected Child and that he exhibited signs of having gone hungry for
periods of time. Mother also failed to use a custom helmet provided by
Child’s pediatrician to correct Child’s head shape, thereby causing the
condition to be permanent. When DCS became involved, Mother was
homeless and had left Child with her relatives for an extended period of
time without providing financial support or a means for them to obtain any
needed medical attention for Child.

¶11           DCS made diligent efforts to provide Mother appropriate
services during the nearly two-and-a-half year dependency. She was given
a home assessment, she participated in individual counseling, she was
provided supervised visitation, she was provided a parent aide, she



                                       4
                        TIFFANY F. v. DCS, G.F.
                          Decision of the Court

underwent a psychological and psychiatric evaluation, she was assisted by
two family reunification teams, and she had a case aide. Mother
participated in all the services to the point of Child being reunified with
Mother on two separate occasions during the dependency. However,
Mother did not implement what she was learning and her continued
unstable housing resulted in Child being removed shortly after each
reunification.

¶12           Clear and convincing evidence supports the juvenile court’s
conclusion that Mother was unable to remedy the circumstances that
caused Child’s out-of-home placement and that it was substantially likely
she would not be capable of exercising proper and effective parental care
and control in the near future. Despite participating in services, Mother
continued to exhibit poor judgment with respect to Child and never secured
stable employment during the course of the dependency. At one point,
when Mother lost her job, she opted to pursue unemployment benefits
rather than secure another job. She was employed at the time of the
severance trial; however, that job was scheduled to end the day after the
proceedings and she had made no arrangements for employment
thereafter. Apart from a few items of clothing, Mother did not provide
financial support for Child during the dependency.

¶13           Additionally, Mother was unable to secure stable housing
throughout the dependency. Repeatedly, Mother voluntarily left or was
asked to move out of her approved housing. The case manager testified
that she was concerned Mother did not have a stable place to stay and that
Mother did not appreciate the need to place Child’s needs above her own.
When Mother lost her approved housing, rather than return Child to the
approved placement with relatives, Mother brought him to live with her in
an unapproved home that resulted in Child being removed from her
custody.

¶14           Mother’s conduct throughout the dependency indicated that
the services were not producing necessary behavioral changes. Mother’s
conduct during visitation indicated that she was not giving proper
consideration to Child’s needs. Multiple times, Mother brought other
children to her visitation with Child; one time, the child she brought with
her had lice.

III.   Best Interests

¶15           In addition to finding DCS has proved a statutory ground for
severance, “[t]he court must also find by a preponderance of the evidence



                                    5
                          TIFFANY F. v. DCS, G.F.
                            Decision of the Court

that termination is in the best interest of the child.” Christina G., 227 Ariz.
at 234, ¶ 12, 256 P.3d at 631. “To establish that severance of a parent’s rights
would be in a child’s best interests, ‘the court must find either that the child
will benefit from termination of the relationship or that the child would be
harmed by continuation of the relationship.’” Id. at 237-38 ¶ 26, 256 P.3d at
634-35.

¶16           The record supports the juvenile court’s determination that
severance is in Child’s best interests. Child needs permanency. He has
been in an out-of-home placement for the majority of his life. Child’s life
has been repeatedly disrupted by DCS’s attempts to reunify him with
Mother during the dependency. Additionally, Child is adoptable and is
currently placed with relatives in an adoptive home; severance of Mother’s
rights would provide him stability.

                               CONCLUSION

¶17          For the reasons above, we affirm the juvenile court’s
termination of Mother’s parental rights to Child.




                                :gsh




                                       6